759 N.W.2d 401 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Harvey Eugene JACKSON, Defendant-Appellant.
Docket No. 135888. COA No. 282579.
Supreme Court of Michigan.
January 28, 2009.

Order
On order of the Court, the application for leave to appeal the January 30, 2008 order of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether People v. Dunbar, 264 Mich.App. 240, 690 N.W.2d 476 (2004), was correctly decided; (2) whether trial courts are required to consider a defendant's ability to repay attorney fees as articulated in Dunbar before ordering the defendant to commence reimbursement of attorney fees pursuant to MCL 769.1k; (3) whether Dunbar correctly held that a challenge to an order for repayment of attorney fees may be premature until collection efforts have begun; (4) what standards should govern a trial court's determination of whether a defendant should be responsible for the repayment of attorney fees and when repayment should begin, including what consideration, if any, should be given to a defendant's other financial obligations (such as restitution or child support), or a defendant's incarceration; and (5) whether imposing a 20 percent late fee pursuant to MCL 600.4803(1) constitutes an impermissible collection effort or sanction for nonpayment or provides a means of enforcement that exposes a defendant to more severe collection practices than the ordinary civil debtor. See Dunbar, supra at 253, 690 N.W.2d 476.
The Clerk of the Court is directed to place this case on the April 2009 session calendar for argument and submission. Appellant's brief and appendix must be filed no later than March 2, 2009, and appellee's brief and appendix, if appellee chooses to submit an appendix, must be filed no later than March 27, 2009.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae, to be filed no later than April 2, 2009. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae, to be filed no later than April 2, 2009.